Shelton Funds 44 Montgomery Street, Suite 2100 San Francisco, California 94104 Telephone (800) 955-9988 Internet www.sheltoncap.com January 6, 2012 VIA EDGAR Document Control Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Shelton Funds File Nos. 33-499 and 811-4417 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 30, 2011 of Registrant’s Post-Effective Amendment No 41 under the Securities Act of 1933 and Amendment No. 42 under the Investment Company Act of 1940. Sincerely, /s/ Teresa Axelson Teresa Axelson Chief Compliance Officer
